
	

116 SRES 345 ATS: Supporting the goals and ideals of National Cybersecurity Awareness Month to raise awareness about, and enhance the state of, cybersecurity in the United States.
U.S. Senate
2019-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		116th CONGRESS
		1st Session
		S. RES. 345
		IN THE SENATE OF THE UNITED STATES
		
			September 26, 2019
			Mr. Cassidy (for himself, Mr. King, Mr. Whitehouse, Mr. Gardner, Mr. Johnson, Mr. Blumenthal, Mr. Wicker, Mr. Casey, Mr. Rounds, and Mr. Peters) submitted the following resolution; which was referred to the Committee on Commerce, Science, and Transportation
		
		October 31, 2019Committee discharged; considered and agreed toRESOLUTION
		Supporting the goals and ideals of National Cybersecurity Awareness Month to raise awareness about,
			 and enhance the state of, cybersecurity in the United States.
	
	
 Whereas internet-based devices are present in every aspect of life for many people in the United States, with constant connection providing opportunities for innovation and modernization;
 Whereas a connected society is subject to cybersecurity threats that can compromise even the most personal and sensitive of information;
 Whereas malware is any malicious software that can be used to compromise the integrity of an electronic device, including the various types of software that give cyber criminals unique methods to monitor and control online activity or steal personal information or other sensitive data, such as—
 (1)adware; (2)botnets;
 (3)ransomware; (4)rootkits;
 (5)spyware; (6)Trojans;
 (7)viruses; and (8)worms;
 Whereas an insider threat occurs when a current or former employee, contractor, or business partner who has or previously had authorized access to the network, system, or data of an organization intentionally misuses that access in a manner that constitutes a cybercrime;
 Whereas 28 percent of electronic crime events are known to be caused by insider threats;
 Whereas public Wi-Fi hotspots can be convenient, but are not always secure, and may expose anyone connected to the network to a malicious cyberattack;
 Whereas there are more than 10,000,000 attempted cyberattacks reported to the Pentagon each day; Whereas everyone can take simple steps to minimize the chance of a cybercrime, including—
 (1)setting strong passwords;
 (2)installing updates; (3)understanding privacy settings; and
 (4)thinking critically and carefully about online offers; Whereas National Cybersecurity Awareness Month is a collaborative effort between government and industry—
 (1)to raise awareness about the importance of cybersecurity; (2)to provide education to public and private sector partners through events and initiatives;
 (3)to ensure that public and private sector partners, and all people of the United States, have the tools and resources needed to be safer and more secure online; and
 (4)to increase the resilience of the United States in the event of a cyber incident; Whereas, in 2019, National Cybersecurity Awareness Month will emphasize personal accountability and the importance of taking proactive steps to enhance cybersecurity at home and in the workplace, focusing on key areas such as—
 (1)citizen privacy; (2)consumer devices; and
 (3)e-commerce security; Whereas the theme of National Cybersecurity Awareness Month in 2019 is Own IT. Secure IT. Protect IT.;
 Whereas there are approximately 310,000 unfilled cybersecurity jobs in the United States; Whereas it is estimated that there will be 1,800,000 unfilled cybersecurity positions globally by 2022; and
 Whereas the Cybersecurity and Infrastructure Security Agency of the Department of Homeland Security works with public sector, private sector, and government partners—
 (1)to share information; (2)to build greater trust; and
 (3)to lead the national effort to protect and enhance the resilience of the physical and cyber infrastructure of the United States: Now, therefore, be it
	
 That the Senate— (1)supports the goals and ideals of National Cybersecurity Awareness Month;
 (2)commits to continuing to work with Federal agencies, businesses, educational institutions, and other organizations to enhance the state of cybersecurity in the United States; and
 (3)recognizes October as National Cybersecurity Awareness Month in 2019, with the theme Own IT. Secure IT. Protect IT., as an opportunity— (A)to provide education to the people of the United States about cybersecurity; and
 (B)to help all people of the United States be safer, more secure, and more aware while online and using connected devices.
				
